DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Azuma et al (US 20200044098).
Regarding claim 21, Azuma et al teach (Figs. 1-6) A light reception device, comprising: a pixel array including a plurality of pixels, each of the plurality of pixels including a photosensitive element configured to generate a signal in response to detection of a photon, wherein the plurality of pixels include a first pixel having a first sensitivity (figure 3, 12-1 with Vbd1) to detect a first photon incident on the first pixel and a second pixel having a second sensitivity (figure 3, 12-2 with Vbd2) to detect a second photon incident on the second pixel, wherein the second sensitivity is lower than the first sensitivity.
Regarding claim 22, Azuma et al teach a light reception area of the first pixel is larger than a light reception area of the second pixel.  That is, the undefined area can be arbitrarily drawn.  Thus, a light reception area of the first pixel can be drawn to be larger a light reception area of the second pixel.  
Regarding claim 23, Azuma et al teach the first pixel and the second pixel are in a same row of the pixel array.  
Regarding claim 24, Azuma et al teach the first pixel and the second pixel are in a same column of the pixel array.
Regarding claim 25, Azuma et al teach the plurality of pixels further include a third pixel having a third sensitivity to detect a third photon incident on the third pixel, wherein the third sensitivity is lower than the first sensitivity.  
Regarding claim 26, Azuma et al teach the first pixel is disposed between the second pixel and the third pixel.
Claim 27 is rejected because it lacks structure distinction from claim 22.  
Regarding claim 28, Azuma et al teach a thickness of a semiconductor layer of the photosensitive element in the first pixel is larger than a thickness of a semiconductor layer of the photosensitive element in the second pixel.  That is, the undefined thickness can be arbitrarily drawn.  Thus, the claim language can be interpreted as taught by Azuma et al.
Regarding claim 29, Azuma et al teach (Fig. 3 and corresponding texts) at least one voltage source, wherein the at least one voltage source is configured to provide a first excess bias voltage to the first pixel and to provide a second excess bias voltage to the second pixel, wherein the first excess bias voltage is higher than the second excess bias voltage.
Regarding claim 30, Azuma et al teach the first excess bias voltage is set in accordance with an anode voltage received by an anode electrode of the photosensitive element in the first pixel.  
Regarding claim 31, Azuma et al teach (see front page of the publication) an ambient light detector (12) configured to detect an intensity of ambient light, wherein the anode voltage is set in accordance with the intensity of ambient light.  
Regarding claim 32, Azuma et al teach the photosensitive element includes a single photon avalanche diode (for example 12).  
Claim 33 is rejected given it claims intended use.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al in view of Ferreira et al (US 20200284883).
Regarding claim 34, Azumal et al teach the invention set forth above.  Azuma et al do not teach a light source configured to irradiate a measurement objection with light.  Ferreira et al teach the use of light source (80) to emit light toward an object.  It would have been obvious at the time of invention to include a light source to actively pulse the object to determine the distance.  
Regarding claims 35-40, Azumal et al teach the limitations set forth above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this -application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        


TK